IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-35,508-03


                      EX PARTE JAMES WAYNE PITTS, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1993-511-C2C IN THE 54TH DISTRICT COURT
                            FROM MCLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to imprisonment for twenty years.

        Applicant contends that he is actually innocent and that had scientific evidence been

presented at trial, on the preponderance of the evidence he would not have been convicted. Ex parte

Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); TEX . CODE CRIM . PROC. art. 11.073. We order

that this application be filed and set for submission to determine whether: (1) Applicant’s claims are
                                                                                                       2

barred by Article 11.07, § 4 of the Code of Criminal Procedure; (2) Applicant is actually innocent;

and (3) Applicant is entitled to relief under Article 11.073. The parties shall brief these issues.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.

Filed: November 9, 2016
Do not publish